COX, Judge
(concurring in part and dissenting in part):
For the reasons stated in my separate opinion in United States v. Rexroat, 38 MJ 292 (CMA 1993), I agree that a commander can conduct the probable-cause hearing, but I dissent as to remedy. Holloway has long since served his sentence to confinement. Further proceedings are unnecessary. Even if the commander who authorized . the pretrial confinement were not neutral and detached, the import of the extra credit on the overall sentence is negligible. De minimis non curat lex. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a).